Citation Nr: 1102950	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  99-24 825	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinea 
versicolor and tinea pedis prior to June 19, 2003.

2. Entitlement to a rating in excess of 30 percent for tinea 
versicolor and tinea pedis from June 19, 2003.

3. Entitlement to a rating in excess of 10 percent for a left 
knee disability prior to June 19, 2003.

4. Entitlement to a rating in excess of 20 percent for a left 
knee disability from June 19, 2003 to May 2, 2006.

5. Entitlement to a rating in excess of 30 percent for a left 
knee disability from July 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1964 to June 1984.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 rating 
decision of the Newark, New Jersey Department of Veterans Affairs 
(VA) Regional Office (RO) that continued the 10 percent ratings 
in effect for the Veteran's service-connected skin and left knee 
disabilities.  In December 2003, the RO granted an increased (30 
percent) "staged" rating for the skin disability, effective 
June 19, 2003, and an increased (20 percent) "staged" rating 
for the left knee disability, also effective June 19, 2003.  In 
March 2004, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
Veteran's claims file.  In July 2004 and in January 2009, the 
case was remanded for additional development and to satisfy 
notice requirements.  In July 2010, the Veteran was awarded a 
temporary total (100 percent) convalescent rating for his left 
knee disability, effective May 2, 2006 (the date of the surgical 
procedure) through June 30, 2007, and a 30 percent (increased) 
"staged" rating for such disability effective July 1, 2007.  
[The period when it was rated totally disabling is not for 
consideration herein.]  As the Veteran has not indicated that he 
is satisfied with the increased "staged" ratings for both 
disabilities, all "stages" of both ratings remain on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993). 

In the Board's January 2009 remand, it was noted that the 
Veteran had submitted correspondence (including VA Form 
21-8940) received in August 2004, in which he appeared to 
be raising a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU).  As no 
action had been taken on the claim, the Board referred the 
matter to the RO for appropriate action.  On close review 
of the file, it appears the RO still has not addressed the 
Veteran's August 2004 correspondence (including VA Form 
21-8940).  Therefore, the Board still does not have 
jurisdiction over the Veteran's claim for a TDIU rating, 
and it is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

In July 2004 and in January 2009, the Board remanded the matters 
on appeal for the development of additional private treatment 
records.  Specifically, it was requested that the RO:

[A]sk the veteran to provide the releases necessary 
for VA to obtain records of all treatment and 
evaluation he has received from Dr. Weinberg and Shore 
Orthopedics [to include those from Dr. Towney] for his 
tinea pedis and tinea versicolor, and left knee 
disabilities.  He should also be asked again to 
identify the unnamed dermatologist to whom he was 
referred by Dr. Weinberg, and to provide the release 
necessary for VA to obtain records from that 
dermatologist.

See January 2009 Board remand.

A close review of the record found that a February 2009 Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter asked the 
Veteran to send any medical reports showing treatment for the 
service-connected disabilities on appeal, or to provide any 
releases necessary to obtain such records.  In particular, he was 
instructed to provide VA with a complete copy of his treatment 
records from Dr. Weinberg and Shore Orthopedics, and to identify 
and provide treatment records from the unnamed dermatologist to 
whom he was referred by Dr. Weinberg.  The Veteran did not 
respond to this letter.  

In July 2010, it was noted that the February 2009 VCAA letter had 
improperly characterized one of the issues on appeal.  Hence, in 
August 2010, the RO sent the Veteran a "corrective letter of the 
[February 2009] letter."  This letter encouraged him to submit 
additional information in support of his claims, but also advised 
him that, "There is no need for you to send in any additional 
information."  These contradictory instructions not only create 
potential confusion on the part of the Veteran, but also mislead 
him into believing that all information pertinent to his claims 
has been associated with the claims file.  However, as noted, 
treatment records from Dr. Weinberg, Shore Orthopedics (to 
include those from Dr. Towney), and the unnamed dermatologist to 
whom he was referred by Dr. Weinberg, have not yet been 
associated with the claims file.  Therefore, on remand, it should 
be clarified that these treatment records are still outstanding 
and that additional information/assistance from the Veteran is 
needed to secure such records.

[The Veteran is advised that under 38 C.F.R. § 3.159(c)(1), VA 
will make reasonable (emphasis added) efforts to obtain relevant 
records not in the custody of a Federal department or agency, and 
that it is ultimately his responsibility to ensure that the 
records are received if the RO is unable to obtain them.  See 
also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist and 
cooperate with the VA in developing evidence; the duty to assist 
is not a one-way street).  He is further advised that 
governing regulation provides that where evidence 
requested in connection with an original claim is not 
received within a year of the request, the claim will 
(emphasis added) be considered abandoned (and that the 
appeal in the matter would be dismissed).  See 38 C.F.R. 
§ 3.158(a).]

The Board notes also that in the January 2009 remand, the RO was 
instructed to, "[S]end the appellant a letter providing the 
notice required under Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)."  This included specifically identifying the criteria 
necessary to establish higher schedular ratings for his service-
connected tinea pedis and tinea versicolor, and for his left knee 
disability.  A review of the February 2009 VCAA letter shows the 
Veteran was advised of the rating criteria for the pertinent 
diagnostic codes under which his tinea pedis and tinea versicolor 
had been considered/rated.  However, for his left knee 
disability, he was advised of the rating criteria for paralysis 
of the sciatic nerve (38 C.F.R. § 4.124a, Diagnostic Code 8520).  
This is the diagnostic code under which his service-connected 
lumbar radiculopathy in the left leg is rated, and does not 
provide the correct information as to what is required to 
establish higher schedular ratings for his service-connected left 
knee disability.  Subsequent correspondence from the RO is also 
silent for such information.  Because the Veteran's claim is 
being remanded anyway, the RO will have an opportunity to correct 
this notice deficiency.  See also Stegall v. West, 11 Vet. App. 
268, 271 (1998) (A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders).

Finally, the Board notes that updated VA treatment records 
associated with the claims file show that in September 2009, the 
Veteran complained of a progressively worsening skin rash.  In 
light of the allegations of worsening symptoms of tinea pedis and 
tinea versicolor, and the seven year interval since the Veteran 
was last examined (in June 2003), another VA examination is 
necessary.  See 38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following:

1. 	The RO must send the Veteran a letter 
providing the notice required under Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
specifically identifying the information 
necessary to substantiate an increased rating 
claim for a left knee disability, the 
correct criteria necessary to establish 
higher schedular ratings for such disability, 
and examples of medical and lay evidence that 
he may submit to show an increase in his left 
knee disability or exceptional circumstances 
relating to the disability.  He should have 
the opportunity to respond.
2. 	The RO must also ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received for 
his service-connected tinea pedis/tinea 
versicolor and left knee disabilities, 
records of which are not already associated 
with the claims file, and to provide any 
releases necessary for VA to secure records 
of such treatment or evaluation.  The RO must 
(as the Board's previous remands 
instructed) obtain complete clinical records 
of all such treatment and evaluation from the 
sources identified by the Veteran, 
specifically including records of treatment 
or evaluation he received from Dr. Weinberg, 
Shore Orthopedics (to include those from Dr. 
Towney), and the unnamed dermatologist to 
whom he was referred by Dr. Weinberg.  If the 
records are not received pursuant to the RO's 
request, the Veteran should be advised that 
ultimately it is his responsibility to ensure 
that these records are received.  

3. 	The RO should then arrange for the 
Veteran to be examined by a dermatologist to 
determine the current severity of his 
service-connected tinea pedis and tinea 
versicolor.  He should be properly notified 
of the examination and of the consequences of 
a failure to appear.  

The claims file (to include this remand) must 
be reviewed by the examiner.  A complete 
history should be elicited, to include the 
types of medications that have been used/ 
prescribed to treat the service-connected 
disability, if any.  Any indicated studies 
should be performed.  The examiner must 
indicate the percentage of the Veteran's body 
affected and the percentage of exposed areas, 
if any, affected.  The examiner should 
describe the extent of any exfoliation, 
exudation, or itching involved.  The 
locations and extent of any scarring due to 
the Veteran's service-connected skin 
disability should be described.  Any systemic 
manifestations as well as the need and 
frequency for systemic therapy during the 
past year should be noted.

The examiner should also comment on the 
frequency and duration of any flare-ups, and 
express an opinion as to the effect of the 
service-connected skin disability on the 
Veteran's ability to work.

If the examiner is unable to render any 
opinion requested, it should be so noted for 
the record, along with an explanation why 
that is so.  The examiner should explain the 
rationale for all opinions.

4. 	The RO must ensure that the 
development requested above is completed in 
entirety, and then re-adjudicate the claims.  
If the Veteran does not respond within 
one year of the RO's request for 
identification of, and releases for, the 
complete treatment records, the RO must 
apply 38 C.F.R. § 3.158(a).  If any of the 
claims remain denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

